IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wilner Dorvilus,                         :
                          Petitioner     :
                                         :
             v.                          :   No. 2387 C.D. 2015
                                         :   Submitted: May 20, 2016
Workers' Compensation Appeal             :
Board (Cardone Industries),              :
                        Respondent       :

BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                         FILED: July 27, 2016

             Wilner Dorvilus (Claimant) petitions for review from an order of the
Workers’ Compensation Appeal Board (Board) that affirmed the order of a
Workers’ Compensation Judge (WCJ) denying his petition to review a utilization
review (UR) determination. Claimant argues the WCJ applied the wrong legal
standard for assessing whether treatment was reasonable and necessary. He further
asserts the WCJ’s findings were not supported by substantial evidence. Claimant
also contends the WCJ did not render a reasoned decision. Upon review, we affirm.


                                  I. Background
             Claimant sustained a back injury while working for Cardone Industries
(Employer) in September 1999. Based on a prior adjudication, Employer is liable
for Claimant’s reasonable and necessary medical care related to that injury. Relevant
here, Employer filed UR requests involving Claimant’s treatment with Drs. Curtis
Riffle, Anthony DeEugenio and Mario DiPrinzio, all chiropractors with Philadelphia
Pain Management (collectively, Providers). Claimant suffers from bilateral low back
pain, with pain and numbness in both legs. He was diagnosed with lumbar disc
herniations, lumbosacral radiculopathy, lumbar facet syndrome and myalgia.
Providers   treat   Claimant   with    physical   therapy,   including   chiropractic
manipulation, electrical stimulation, hot and cold packs, supervised rehabilitative
exercise, strengthening, flexion and distraction, and walking on a treadmill for 10-15
minutes per visit. Since July 2010, Claimant received treatment from Providers two
to three times per week.


             In early 2013, Employer submitted a UR seeking a review of all
treatment by Providers from January 4, 2013 and ongoing. In April 2013, the
independent UR reviewer, Dr. Thomas Bickel, D.C., (Reviewer), issued a UR
Determination finding the physical therapy treatment provided at the frequency of
two to three times per week was unreasonable and unnecessary.              However,
Reviewer indicated treatment at a frequency of two to three times per month as
needed would be reasonable and necessary.


             Providers filed petitions for review of the UR Determination. A WCJ
held a hearing. Claimant testified the treatment was necessary, and he believed it
brought him relief. Providers each submitted a report recommending continued
treatment at the current frequency. Reviewer opined Providers’ treatments were
unreasonable and unnecessary because Claimant received hundreds of treatments
since 2010, and according to the treatment notes, his pain remained at a 9-10,




                                          2
indicating he did not experience relief. Reviewer recommended a trial period of no
treatment to discern whether Claimant’s condition would deteriorate.


              The WCJ denied the petition to review the UR Determination and
determined Employer was not responsible for paying the bills for Providers’
treatment from January 4, 2013 and ongoing. The WCJ credited the opinion of
Reviewer over that of Providers. She specifically rejected Claimant’s testimony
that he “feels better” because it was inconsistent with the treatment notes Providers
recorded at the time of treatment. WCJ Op., 1/7/15, Finding of Fact (F.F.) No. 10.
She noted that despite receiving treatment for more than two years, the treatment
notes reflect Claimant did not experience significant improvement either
subjectively or objectively as he continued to experience pain at the 9-10 level.
F.F. No. 9. Providers appealed.


              Ultimately, the Board affirmed, reasoning the findings were supported
by the record. The Board concluded the WCJ’s opinion was well-reasoned and she
explained her credibility determinations. Claimant filed a petition for review.


                                      II. Discussion
              On appeal,1 Claimant argues the Board erred in affirming the WCJ
when her findings were not supported by substantial evidence, and she did not apply
the proper legal standard. He asserts the WCJ erred in requiring improvement in his

       1
         Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact were supported by substantial evidence, and whether constitutional
rights were violated. Dep’t of Transp. v. Workers’ Comp. Appeal Bd. (Clippinger), 38 A.3d
1037 (Pa. Cmwlth. 2011).



                                             3
condition as a prerequisite for finding the treatment necessary. The WCJ thus
discounted the palliative effects of his treatment. He also contends the WCJ did not
offer a reasoned explanation for not crediting his testimony regarding his pain.


                                     A. Legal Standard
               A determination of the reasonableness and necessity of treatment must
be made pursuant to Section 306(f.1)(6) of the Workers’ Compensation Act (Act).2
Howrie v. Workers’ Comp. Appeal Bd. (CMC Equip. Rental), 879 A.2d 820 (Pa.
Cmwlth. 2005). While a WCJ must consider a reviewer’s report, she is not bound
by it. Section 306(f.1)(4) of the Act, 77 P.S. §531(6)(4). An employer bears the
burden of proving the disputed treatment is not reasonable or necessary throughout
the UR proceeding. CVA, Inc. v. Workers’ Comp. Appeal Bd. (Riley), 29 A.3d
1224 (Pa. Cmwlth. 2011).


               “Treatment may be considered reasonable and necessary even if it is
palliative in nature, i.e., is only designed to manage the claimant’s symptoms
rather than to cure or permanently improve the underlying condition.” Haynes v.
Workers’ Comp. Appeal Bd. (City of Chester), 833 A.2d 1186, 1189 (Pa. Cmwlth.
2003). Rather than focusing on the curative effect, when treatment is palliative,
the question becomes whether a “[c]laimant still suffers from pain and whether
[the] [p]rovider’s treatment is relieving that pain.”             Howrie, 879 A.2d at 822
(quoting Trafalgar House & St. Paul Fire & Marine Ins. v. Workers’ Comp. Appeal
Bd. (Green), 784 A.2d 232, 235 (Pa. Cmwlth. 2001)).


      2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §531(6).



                                                4
             Here, Claimant maintains the WCJ evaluated the reasonableness of his
treatment under a curative standard, based on improvement in his condition, rather
than a palliative standard, whereby pain alleviation is the goal. We disagree.


             The WCJ here properly considered whether the treatment was
effective in reducing Claimant’s pain. She noted Reviewer reviewed Providers’
records, as well as other physicians’ records, to assess Claimant’s reported pain
levels. In 2012, Claimant rated his pain as 8-9 out of 10 according to Reviewer’s
report. F.F. No. 2(b). According to Dr. Riffle’s treatment notes, Claimant rated
his pain in his back and legs as ranging from 9 out of 10, to 10 out of 10. F.F. No.
2(d). Similarly, the treatment notes of Drs. DePrinzio and DeEugenio reflect
Claimant’s reported pain levels were 8-9 out of 10. F.F. Nos. 2(e), 2(f), 9.


             The WCJ recognized the treatment was designed for “palliative relief,”
repeatedly using that phrase. See F.F. Nos. 6-9. Ultimately, however, the WCJ
credited Reviewer’s report, finding:

             [t]he daily treatment notes and re-evaluation findings fail to
             document that Claimant’s condition is improving significantly
             with this treatment. He continues to present with significant
             levels of pain in his lumbar spine and continued positive
             orthopedic findings. Chiropractic literature indicates that
             there should be some measurable clinical improvement
             objectively or subjectively to justify the need for continued
             care.

F.F. No. 2(i) (emphasis added).




                                          5
             In determining whether palliative care is reasonable and necessary, a
WCJ may consider lack of progress in pain improvement. Womack v. Workers’
Comp. Appeal Bd. (Sch. Dist. of Phila.), 83 A.3d 1139 (Pa. Cmwlth. 2014). A
WCJ may find palliative treatment unreasonable and unnecessary based on a
reviewer’s report. Howrie.


             The WCJ here determined the treatment under review was
unreasonable and unnecessary because it did not have an appreciable effect on
Claimant’s pain. In so doing, she applied the proper legal standard. Womack. The
Board agreed. Therefore, we decline to disturb the Board’s decision on this basis.


                             B. Substantial Evidence
             Next, we consider Claimant’s contention that the WCJ’s findings
regarding Claimant’s pain levels were unsupported by the record. In essence, he
criticizes the WCJ for relying on the medical records instead of his testimony.
From our review, the WCJ’s findings are supported by substantial evidence.


             Substantial evidence is “such relevant evidence a reasonable mind
might accept as adequate to support a conclusion.” WAWA v. Workers’ Comp.
Appeal Bd. (Seltzer), 951 A.2d 405, 407 n.4 (Pa. Cmwlth. 2008). “[I]n performing
a substantial evidence analysis, this Court must view the evidence in a light most
favorable to the party who prevailed before the fact-finder.” Id. at 408.




                                          6
               A reviewer’s report constitutes evidence. Leca v. Workers’ Comp.
Appeal Bd. (Phila. Sch. Dist.), 39 A.3d 631 (Pa. Cmwlth. 2012). As such, the
contents of the report, if accepted, are adequate to support the WCJ’s conclusion.


               Further, a WCJ may accept the opinion of the reviewer as more
credible than that of a treating physician. Howrie. A WCJ is free to accept or
reject the testimony of any witness, including a claimant, in whole or in part. See
Womack. Such credibility determinations are binding on appeal. Howrie.


               Claimant contends Howrie and Womack do not govern this case. He
argues that, unlike the WCJ’s findings here, in those cases the record supported the
findings made. He also claims Howrie is distinguishable because the claimant did
not testify. We discern no merit in these contentions.


               Howrie and Womack are similar to this case in that we affirmed the
Board’s orders affirming the WCJs’ decisions denying the claimants’ challenges to
UR determinations. In both cases, we also affirmed the fact-finder, who credited
the reviewer over the providers. The binding nature of credibility determinations
applies regardless of the source.


               That the claimant did not testify in Howrie was not material to our
disposition.    We upheld the fact-finder there because the WCJ credited the
reviewer over the provider. For the same reason, we uphold the fact-finder here.




                                         7
             Relevant here, in Womack, we noted the providers did not inquire as
to the claimant’s pain levels. As a result, the medical records did not contain
subjective pain levels as reported by the claimant. That is in contrast to the record
here, which contains consistent reports of Claimant’s reported pain at the highest
end of the pain scale. Reproduced Record (R.R.) at 9a-12a.


             Here, the WCJ’s findings regarding Claimant’s pain levels are
supported by the medical records of Providers, which are relayed in Reviewer’s
UR Determination. Id. The WCJ’s findings that Claimant experienced little pain
relief are further bolstered by Dr. Riffle’s reports dated January and April 2013,
which state: “Claimant’s chief complaint was constant severe lumbar spine pain
with weakness and shaking in the right leg. He rated his current pain level on both
dates as 10/10.” F.F. No. 3(a) (emphasis added); see Certified Record (C.R.), Hr’g
Tr., 10/29/13, Ex. C1 (Medical Reports).


             The WCJ was free to reject Claimant’s testimony in favor of the
medical reports. Womack. The medical reports contain substantial evidence to
support the WCJ’s findings that Claimant experienced little pain relief from the
treatment. Id.


                              C. Reasoned Decision
             Lastly, we consider Claimant’s argument that the WCJ did not issue a
reasoned decision.     Specifically, we address Claimant’s challenge to the
sufficiency of the WCJ’s explanation regarding her credibility determinations.




                                           8
             Section 422(a) of the Act provides in pertinent part:

             All parties to an adjudicatory proceeding are entitled to a
             reasoned decision containing findings of fact and conclusions
             of law based upon the evidence as a whole which clearly and
             concisely states and explains the rationale for the decisions so
             that all can determine why and how a particular result was
             reached. The [WCJ] shall specify the evidence upon which the
             [WCJ] relies and state the reasons for accepting it in
             conformity with this section. When faced with conflicting
             evidence, the [WCJ] must adequately explain the reasons for
             rejecting or discrediting competent evidence. Uncontroverted
             evidence may not be rejected for no reason or for an irrational
             reason; the [WCJ] must identify that evidence and explain
             adequately the reasons for its rejection.

77 P.S. §834.     In Daniels v. Workers’ Compensation Appeal Board (Tristate
Transport), 828 A.2d 1043 (Pa. 2003), our Supreme Court explained Section 422(a)
of the Act requires “some articulation of the actual objective basis for the [WCJ’s]
credibility determination” such that it “facilitates effective appellate review.” Id. at
1053. While the WCJ is the sole arbiter of credibility and evidentiary weight, she
must provide an adequate basis for rejecting or accepting a witness’s testimony,
particularly when the witness does not testify live before the WCJ. Id.


             Here, the WCJ articulated objective grounds for rejecting Claimant’s
testimony as to the effectiveness of the treatment. F.F. No. 10. She noted his
testimony that he felt better with the treatment was belied by the notes in his
medical file taken extemporaneously with his treatment. F.F. No. 9. Specifically,
she “[found] it significant” that the pain ratings in the treatment notes of Providers
consistently stated that Claimant continued to experience pain at the 9-10 level
after receiving the same treatment for at least two and-one-half years. Id.



                                           9
            In short, the WCJ adequately explained her credibility determinations,
citing the inconsistency between Claimant’s testimony and prior reports.
Consequently, we reject Claimant’s contention that she did not issue a reasoned
decision.


                                III. Conclusion
            For the foregoing reasons, we affirm the Board.




                                     ROBERT SIMPSON, Judge




                                       10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wilner Dorvilus,                      :
                       Petitioner     :
                                      :
            v.                        :   No. 2387 C.D. 2015
                                      :
Workers' Compensation Appeal          :
Board (Cardone Industries),           :
                        Respondent    :




                                    ORDER

            AND NOW, this 27th day of July, 2016, the order of the Workers’
Compensation Appeal Board is AFFIRMED.




                                     ROBERT SIMPSON, Judge